Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 29 June 2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Song and Fan.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-16 and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al. (US 2021/0219336).
Regarding claim 8, Fan discloses a method comprising: receiving, by a wireless device, an activation command indicating one or more transmission configuration indicator (TCI) codepoints (para. 198-199; note: TC/TCI field values for TCI-states and MAC CE activating TCI-state groups; para. 219, second and third sentences and Table 1); note: one value for two TCI-states; para. 399); receiving downlink control information (DCI) for a physical downlink shared channel (PDSCH) repetition in a plurality of transmission occasions (paras. 372-373 and 383-385; note: occasions as slots or symbols for the repetitions), wherein the plurality of transmission occasions comprises a first transmission occasion (para. 376; note: first symbol of the PDSCH after the PDCCH; paras. 373-380); and receiving, using two default TCI states, the PDSCH repetition, wherein the receiving the PDSCH repetition is based on: a determination that at least one TCI codepoint of the one or more TCI codepoints indicates at least two TCI states (paras. 198-199, 219 and 399); and an offset, between the first transmission occasion and the receiving the DCI, being less than a threshold (paras. 373-380).  
Regarding claim 9, Fan discloses the method of claim 8, further comprising receiving one or more configuration parameters indicating application of at least two default TCI states for the PDSCH repetition (paras. 198-199, 219, 372-373, 383-385 and 399; note: MAC CE and/or DCI for indicating the two default TCI states for the PDSCH), wherein the receiving the PDSCH repetition is further based on the one or more configuration parameters indicating the application of at least two default TCI states (paras. 198-199, 219, 372-373, 383-385 and 399).  
Regarding claim 10, Fan discloses the method of claim 8, further comprising receiving one or more configuration parameters indicating a plurality of TCI states, wherein the receiving the activation command indicating the one or more TCI codepoints comprises receiving the activation command indicating one or more TCI states of the plurality of TCI states, and wherein the method further comprises mapping the one or more TCI states to the one or more TCI codepoints (paras. 198-199, 219, 372-373, 383-385 and 399; note: codepoints as TC/TCI field values).  
Regarding claim 11, Fan discloses the method of claim 8, wherein the two default TCI states are indicated by a TCI codepoint associated with a lowest TCI codepoint indicator among TCI codepoint indicators of a set of TCI codepoints, wherein each TCI codepoint in the set of TCI codepoints indicate at least two respective TCI states (paras. 8-12, 210, 219, 221 and 268; note: smallest TC/TCI field value).  
Regarding claim 12, Fan discloses the method of claim 8, wherein the receiving the PDSCH repetition based on the two default TCI states comprises receiving the PDSCH repetition using: a first default TCI state in one or more first transmission occasions of the plurality of transmission occasions, wherein the one or more first transmission occasions comprises the first transmission occasion; and a second default TCI state in one or more second transmission occasions of the plurality of transmission occasions, wherein each of the one or more first transmission occasions is different from each of the one or more second transmission occasions (paras. 369-370 and 373; fig. 10; note: PDSCH repetitions in different time periods and using different TCI states - paras. 198-199).  
Regarding claim 13, Fan discloses the method of claim 8, wherein the threshold comprises a time duration for decoding the DCI (para. 185; note: timeDurationForQCL as a standardized parameter for accommodating DCI processing delay).  
Regarding claim 14, Fan discloses the method of claim 8, wherein the offset comprises a time offset between the receiving the DCI and the receiving the PDSCH repetition (paras. 185 and 374-380).  
Regarding claim 15, Fan discloses a method comprising: receiving, by a wireless device, downlink control information (DCI) for a physical downlink shared channel (PDSCH) repetition in a plurality of transmission occasions paras. 372-373 and 383-385; note: occasions as slots or symbols for the repetitions), wherein the plurality of transmission occasions comprises a first transmission occasion (para. 376; note: first symbol of the PDSCH after the PDCCH; paras. 373-380); determining two default transmission configuration indicator (TCI) states based on: an offset, between the first transmission occasion and the receiving the DCI, being less than a threshold (paras. 373-380); and at least one TCI codepoint indicating two TCI states (paras. 198-199, 219 and 399); and receiving the PDSCH repetition based on: a first default TCI state, of the two default TCI states, in one or more odd transmission occasions of the plurality of transmission occasions; and a second default TCI state, of the two default TCI states, in one or more even transmission occasions of the plurality of transmission occasions (paras. 369-370 and 373; fig. 10; note: PDSCH repetitions in a first (odd) and second (even) time periods and using different default TCI states - paras. 198-199).   
Regarding claim 16, Fan discloses the method of claim 15, further comprising receiving one or more configuration parameters indicating application of at least two default TCI states for the PDSCH repetition (para. 198-199; note: TC/TCI field values for TCI-states and MAC CE activating TCI-state groups; para. 219, second and third sentences and Table 1; note: one value for two TCI-states; para. 399), wherein the determining the two default TCI states is further based on the one or more configuration parameters indicating the application of at least two default TCI states (paras. 198-199, 219 and 399; paras. 373-380; note: embodiments include default TCI states based on a threshold).  
Regarding claim 18, Fan discloses the method of claim 15, wherein the threshold comprises a time duration for decoding the DCI (para. 185; note: timeDurationForQCL as a standardized parameter for accommodating DCI processing delay).    
Regarding claim 19, Fan discloses the method of claim 15, wherein the offset comprises a time offset between the receiving the DCI and the receiving the PDSCH repetition, and wherein the plurality of transmission occasions starts with the first transmission occasion (paras. 185 and 374-380; para. 376; note: first occasion as the first symbol of the PDSCH after the PDCCH).  
Regarding claim 20, Fan discloses the method of claim 15, further comprising: receiving one or more messages comprising one or more configuration parameters indicating a plurality of TCI states (para. 198-199; note: TC/TCI field values for TCI-states and MAC CE activating TCI-state groups; para. 219, second and third sentences; note: one value for two TCI-states; para. 399); receiving an activation command activating one or more TCI states of the plurality of TCI states (paras. 198-199, 219 and 399); and mapping the one or more TCI states to one or more TCI codepoints, wherein the one or more TCI codepoints comprise the at least one TCI codepoint (paras. 198-199, 219 and 399).  
Regarding claim 21, Fan discloses the method of claim 8, wherein the first transmission occasion is an earliest transmission occasion of the plurality of transmission occasions (para. 376; note: first symbol of the PDSCH after the PDCCH; paras. 373-380).  
Regarding claim 22, Fan discloses the method of claim 15, wherein the first transmission occasion is an earliest transmission occasion of the plurality of transmission occasions (para. 376; note: first symbol of the PDSCH after the PDCCH; paras. 373-380).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2020/0337058) in view of Fan et al. (US 2021/0219336). For dependent claims herein, the motivation to combine is the same as the parent claim unless otherwise noted.
Regarding claim 1, Song discloses a method comprising: receiving, by a wireless device,  one or more radio resource control (RRC) configuration parameters that configure the wireless device to use at least two default transmission configuration indicator (TCI) states for a physical downlink shared channel (PDSCH) (fig. 4, steps 401-402; para. 107, especially last line; para. 121); receiving downlink control information (DCI) for scheduled reception via the PDSCH (paras. 56 and 58); and based on the one or more RRC configuration parameters configuring the wireless device to use least two default TCI states and based on an offset between the receiving the DCI and the scheduled reception via the PDSCH being less than a threshold, receiving a PDSCH transmission (paras. 83 and 102; note: default TCI states when the time offset is less than a threshold; para. 105; note: PDSCH among transmissions received from multiple TRPs).
However, Song fails to disclose receiving a PDSCH transmission using two default TCI states. Fan teaches this feature (figs. 3 and 10; paras. 189 and 198-199; note: receive one duplicate/repeated PDSCH from multiple TRPs using two default TCI states; paras 369-370 and 373). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to receive a PDSCH transmission using two default TCI states in the invention of Song. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, receiving duplicate or repeated transmissions of a PDSCH from TRPs (Fan, paras. 369 and 384-385; note: TCI states for the repeated PDSCH where the PDSCH is repeated for increased reliability; figs. 3 and 10; paras. 189, 198-199, 370 and 373; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 3, Song in view of Fan teaches and makes obvious the method of claim 1, wherein the receiving the PDSCH transmission using the two default TCI states is further based on at least one TCI codepoint indicating two TCI states (Fan, paras. 8 and 10; note: in DCI one TCI field value represents a TCI-state group which has two TCI states; para. 198, second and third sentences).  
Regarding claim 4, Song in view of Fan teaches and makes obvious the method of claim 1, further comprising: receiving one or more second RRC configuration parameters that configure the wireless device to use a single default TCI state for the PDSCH (Song, para. 55, second sentence; note: RRC configuration of multiple TCI states; para. 79, last sentence; note: RRC configuration of single point, multi-point or multi-panel transmission; paras. 84-85, 102 and 107; note: one default TCI state configured by RRC in a single or multi-TRP scenario); receiving second DCI for second scheduled reception via the PDSCH (Song, para. 59, first three sentences; para. 123-124); and based on the one or more second RRC configuration parameters configuring the wireless device to use a single default TCI state and based on an offset between the receiving the second DCI and the second scheduled reception via the PDSCH being less than a threshold, receiving a second PDSCH transmission using one default TCI state (Song, paras. 58 and 60; note: default as a TCI state of a CORESET of a the lowest ID;  para. 80; note: preconfigured default TCI state).  
Regarding claim 5, Song in view of Fan teaches and makes obvious the method of claim 1, wherein the receiving the PDSCH transmission using the two default TCI states comprises: at least one first demodulation reference signal (DM-RS) port of the PDSCH transmission being quasi co-located with a first reference signal indicated by a first default TCI state of the two default TCI states; and at least one second DM-RS port of the PDSCH transmission being quasi co-located with a second reference signal indicated by a second default TCI state of the two default TCI states (Song, paras. 86-92; note: DMRS port groups and reference signal sets are quasi co-located as related to TCI states; para. 136, last sentence).  
Regarding claim 6, the embodiment of Song in view of Fan discloses a threshold for using a default TCI but fails to disclose the method of claim 1, wherein the threshold comprises a time duration for decoding the DCI. Fan in another embodiment discloses this feature (Fan, para. 185, last sentence; note: timeDurationForQCL).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the threshold comprise a time duration for decoding the DCI in the embodiment of the invention of Song in view of Fan. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing communication synchronization as is known in the art (Fan, para. 185; note: timeDurationForQCL as a standardized parameter for accommodating DCI processing delay; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 7, Song in view of Fan teaches and makes obvious the method of claim 1, wherein the offset comprises a time offset between the receiving the DCI and the receiving the PDSCH transmission (Song, para. 58, first sentence).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Fan as applied to claim 1 above, and further in view of Ying et al. (US 2021/0392630). 
Song in view of Fan discloses repetitions for a PDSCH in a slot (Fan, para. 384) but fails to teach and make obvious the method of claim 1, wherein: the receiving the PDSCH transmission comprises receiving repetitions of a transport block in a plurality of transmission occasions. Ying discloses repetitions of transport blocks of over PDSCH transmission occasions (fig. 4; para. 80-81, 140 and 204). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the receiving the PDSCH transmission comprise receiving repetitions of a transport block in a plurality of transmission occasions in the invention of Song in view of Fan. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a specific data structure or data grouping for a PDSCH transmission (Ying, paras. 60, last sentence and para. 62; note: TBs and PDUs; para. 193; fig. 4 and paras. 80-81, 140 and 204; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Kang et al. (US 2021/0385847) or Su et al. (US 2022/0200758). 
Fan fails to disclose the method of claim 15, further comprising receiving one or more configuration parameters indicating a cyclic TCI mapping, wherein the receiving the PDSCH repetition based on the first default TCI state in the one or more odd transmission occasions and the second default TCI state in the one or more even transmission occasions is based on the one or more configuration parameters indicating the cyclic TCI mapping. However, Kang and Su each discloses this feature (Kang, paras. 615 and 634; Su, para. 130). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have receiving one or more configuration parameters indicating a cyclic TCI mapping, wherein the receiving the PDSCH repetition based on the first default TCI state in the one or more odd transmission occasions and the second default TCI state in the one or more even transmission occasions is based on the one or more configuration parameters indicating the cyclic TCI mapping in the invention of Fan. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, provide a TCI state for repeating slots (Kang, paras. 615 and 634; Su, para. 130; Fan, fig. 10 and paras. 257 and 362; note: different TCI states for slots; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462